___________

                                    No. 96-1690
                                    ___________

Pete Wright,                            *
                                        *
              Appellant,                *
                                        *
      v.                                *
                                        *   Appeal from the United States
Bill Armontrout; Loren Newby;           *   District Court for the
James Eberle; Allen Nixon;              *   Western District of Missouri.
Tim Branson; Dolores Phillips;          *
Selita White; Odell Henry;              *
Raby; Raymond New; Cecil                *         [UNPUBLISHED]
Pettus,                                 *
                                        *
              Appellees.                *

                                    ___________

                     Submitted:     November 6, 1996

                           Filed:   November 12, 1996
                                    ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.


      Missouri inmate Pete Wright appeals from the district court's1 award
of costs to defendants after summary judgment was entered against Wright
in his 42 U.S.C. § 1983 action.       We conclude that the district court did
not abuse its discretion in assessing costs here, as Wright has failed to
show that either the costs were unnecessary or that he is incapable of
paying the costs.    See   Slagenweit v. Slagenweit, 63 F.3d 719, 720-21 (8th
Cir. 1995) (per curiam) (standard of review; placing burden upon party
against whom costs were taxed to show deposition was purely investigative
and




      1
      The HONORABLE SCOTT O. WRIGHT, United States District Judge
for the Western District of Missouri.
copies were obtained for use other than trial preparation); McGill v.
Faulkner, 18 F.3d 456, 459 (7th Cir.) (burden is on prisoner-plaintiff to
show he is incapable of paying costs due to his indigency), cert. denied,
115 S. Ct. 233 (1994).   Accordingly, we affirm.


     A true copy.


           Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-